Citation Nr: 1731137	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-25 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 70 percent.

2.  Entitlement to higher staged initial disability evaluations for bilateral hearing loss, rated noncompensable prior to September 5, 2014 and 10 percent from September 5, 2014.

3.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU). 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2011 (PTSD) and October 2011 (hearing loss) by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  Entitlement to a TDIU was denied by a rating decision in December 2014.  

The Veteran testified at hearings before the undersigned Veterans Law Judge in September 2014 and December 2016.  Transcripts of those hearings are associated with the record.

These matters were previously before the Board in May 2015 and July 2016, when they were remanded for further development.  The matters now return to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The most probative evidence of record reflects that, throughout the rating period on appeal, the Veteran's PTSD was manifested by symptoms productive of functional impairment, at worst, comparable to occupational and social impairment with deficiencies in most areas.

2.  For the rating period on appeal prior to September 5, 2014, the Veteran's bilateral hearing loss disability was manifested by Level IV hearing acuity in the right ear and Level I hearing acuity in the left, and was manifested by Level VII hearing acuity in the right ear and Level II hearing acuity in the left for the period on appeal from September 5, 2014.

3.  The most probative evidence of record does not demonstrate that it is at least as likely as not that service-connected disability, considered in combination, precludes him from maintaining substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  For the rating period on appeal prior to September 5, 2014, the criteria for a compensable rating for bilateral hearing loss disability have not been met, and for the rating period on appeal from September 5, 2015, the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 9100 (2016).

3.  The criteria for a total disability rating for compensation purposes based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  There has been at least substantial compliance with all remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  All VA examinations and medical opinions provided, in the aggregate, are adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

Consideration of the appropriateness of a staged rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others, is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted throughout the appeal. 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept a veteran's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

PTSD

The Veteran's PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  38 C.F.R. § 4.125; see also Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (updating 38 C.F.R. § 4.125 to reference the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition, or "DSM-5").

Pursuant to Diagnostic Code 9411, a 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 81 to 90 represents absent or minimal symptoms.  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social or occupational functioning.

Although GAF scores are important in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is considered but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126.

Hearing Loss

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 hertz, rounded to the next to the next higher number.  To evaluate the degree of disability for service-connected hearing loss, the Schedule has established eleven auditory acuity levels, designated from Level I through Level XI, with Level I being least severe and Level XI being most severe.  38 C.F.R. § 4.85(h), Tables VI, VIA. 

The results of the pure tone audiometry tests and speech discrimination tests are charted on Table VI, or on Table VIA for exceptional cases described in 38 C.F.R. § 4.86, and Table VII, as set out in the Schedule.  38 C.F.R. § 4.85.  Table VIA is used when the examiner certifies that use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. § 4.85(d).  

An exceptional pattern of hearing loss is shown when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

"In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak, 21 Vet. App. at 455.  The examiner must elicit information from the Veteran concerning the functional effects of his or her disability.  The audiologist is not required to read the Veteran's mind, nor is the audiologist required to offer speculative opinion based on information that the Veteran has not provided.  Id

Analysis

PTSD

Service connection for the Veteran's PTSD was granted in a September 2011 rating decision which assigned a 50 percent initial rating effective from January 4, 2011.  During the pendency of the appeal, a December 2013 rating decision assigned a 70 percent staged initial rating effective from January 4, 2011.  As the maximum benefit allowable has not been granted, the PTSD issue remains for appellate consideration, and the PTSD issue is as framed on the title page of this decision.  The relevant rating period on appeal for the Veteran's PTSD is from January 4, 2011.  38 C.F.R. § 3.400 (o)(2) (2015); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

The Veteran contends that his service-connected PTSD is manifested by a depressed mood, memory problems, sleep problems, difficulty concentrating, nightmares, difficulty at holidays, mood swings, irritability, relationship difficulty, and trouble getting along with people at work.  Private treatment records and VA treatment records do not show reports of gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger to self or others, inability to perform activities of daily living, or disorientation to time and place.  

The Veteran first attended a VA examination for PTSD in July 2011.  The Veteran reported depressive symptoms and passive suicidal ideation, as the Veteran reported recurrent thoughts of dying, but denied any plan or intention.  The Veteran denied a history of self harm.  The Veteran described his marriage as great and stated that he had around 10 close friends.  The Veteran was neatly groomed and appropriately dressed.  He had unremarkable speech, an appropriate affect, proper orientation, unremarkable thought processes, no delusions, no hallucinations, no suicidal thoughts, and no homicidal thoughts.  The Veteran was noted to have no difficulty with activities of daily living or hygiene.  The examiner noted mild impairment in remote and recent memory.

The Veteran attended another VA examination in July 2014.  The examiner noted that the Veteran's symptoms mildly impacted his functioning.  The Veteran denied suicidal or homicidal ideation.  The Veteran continued to report poor memory, but with no evidence of impairment during the examination itself.  There was no evidence of poor personal hygiene, and the Veteran denied problems with activities of daily living.  The Veteran was polite and cooperative, and was properly oriented.  The Veteran had normal speech with logical thought processes and no hallucinations or delusions.  The examiner opined that the Veteran's condition caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Veteran attended a VA examination in July 2016.  There, the Veteran reported feeling emotionally distressed when reminded of traumas, irritability, sleep disturbance, difficulty concentrating, and hypervigilance.  The Veteran had a good family relationship, and will socialize at church and car shows. The Veteran did report irritability with his wife and family as well as isolation.  The Veteran had logical thought processes.  The examiner did not find persistent delusions or hallucinations, and the examiner did not note grossly inappropriate behavior, persistent danger to self or others, disorientation to time or place, or severe memory loss.  The examiner opined that the Veteran had an occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Based on the above, the Board finds that the level of impairment clinically attributed to the Veteran's PTSD does not most nearly approximate the maximum rating of 100 percent.  While the Veteran has described difficulty with memory, his symptoms are described as mild, with no evidence that he forgets such things as his own name.  While the Veteran is competent to report his symptoms, and to believe that his symptoms are more severe than those outlined by the current 70 percent rating criteria, the record does not reflect that the Veteran has a total occupational and social impairment.  Consequently, the Board finds that an initial rating in excess of 70 percent for PTSD is not warranted.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b).  

Hearing Loss

Service connection for the Veteran's bilateral hearing loss was granted in an October 2011 rating decision, rated at 0 percent effective from October 21, 2010, and later increased to 10 percent from September 5, 2014.  Thus the relevant rating period on appeal for the Veteran's bilateral hearing loss is from October 21, 2010.  38 C.F.R. § 3.400 (o)(2) (2015); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

The Veteran has testified and the record contains lay witness statements that the Veteran could not hear well at work, and that the Veteran's wife has to talk loudly at home.  The Veteran's wife states that he must sit close to the television.  At the September 2014 Board hearing, the Veteran reported that he was no longer able to make phone calls and cannot hear in crowds.  The Veteran had not reported worsening of his hearing loss since his last examination prior to the September 2014 hearing.

The Veteran attended a VA audiological examination in March 2011.  The examiner noted significant effects on the Veteran's occupation due to hearing difficulty.  The VA audiological examination recorded pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
30
65
80
85
65
LEFT
25
50
55
75
51

Maryland CNC speech discrimination ability was reported as 80 percent in the right ear and 92 percent in the left ear.  Neither ear presented an exceptional pattern of hearing impairment.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level I hearing loss in the left ear.

A July 2015 VA audiological examination showed that the Veteran reported trouble hearing, having to sit close to the television, and having his wife order for him in restaurants.  The VA audiological examination recorded pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
60
70
85
95
78
LEFT
40
55
65
75
59

Maryland CNC speech discrimination ability was reported as 80 percent in the right ear and 92 percent in the left ear.  The right ear presented an exceptional pattern of hearing impairment, and Table Via results in the highest numeral for the Veteran of Level VII in the right ear.  Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the left ear.

Where hearing loss is at Level IV in one ear and Level I in the other, a noncompensable rating is assigned under Table VII in 38 C.F.R. § 4.85.  Where hearing loss is at Level VII in one ear and Level II in the other, a 10 percent rating is assigned under Table VII in 38 C.F.R. § 4.85.  

The competent evidence of record does not reflect that the Veteran's bilateral hearing loss warranted a higher rating for either the period prior to September 5, 2014 or for the period after.  To the extent that the Veteran contends that his bilateral hearing loss is more severe than reflected by his staged initial disability ratings, the Board observes that the Veteran can attest to factual matters of which he has first-hand knowledge and understanding as a lay person, such as difficulty understanding conversation.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to state that his hearing acuity is of a severity sufficient to warrant a higher rating under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise and knowledge that he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board attaches more probative weight to the medical records and clinical findings from the skilled medical professionals who conducted the March 2011 and July 2015 VA audiological examinations rather than to the Veteran's and other lay witness statements.  Moreover, the assignment of disability ratings for hearing loss is primarily based upon a mechanical application of the rating criteria, as explained and applied in this decision.  In this case, the clinical evidence of record, when mechanically applied to the rating criteria, simply does not show that a higher rating than currently assigned is warranted.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b).  

Extraschedular Consideration

The Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Veteran has not asserted, and the evidence does not show, that his PTSD and/or hearing loss are not adequately contemplated by the schedular rating criteria.  Therefore, discussion of whether an extraschedular rating must be considered is not necessary.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (Vet. App. March, 6, 2017).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Even if the Veteran's service-connected disabilities do not meet the percentage standard, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration.  

For a veteran to prevail on a claim for a TDIU, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19.  Substantially gainful employment is defined as work that is more than marginal and that permits the individual to earn a living wage.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

As discussed in the July 2016 Board decision, the Veteran's claim for a TDIU arose from application of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue was adjudicated in the first instance in a December 2014 rating decision.  

For the portion of the rating period on appeal from October 21, 2010, but prior to January 4, 2011, the Veteran was service connected for bilateral hearing loss and tinnitus, with a compensable (10 percent) rating only for tinnitus at that time.  The Veteran was service connected for PTSD with a 50 percent rating from January 4, 2011, resulting in a combined rating of 70 percent from that date, and a combined 80 percent rating from September 5, 2014.  Thus, the Veteran did not meet the schedular requirements for TDIU until January 4, 2011.  However, the Board must first examine whether the Veteran is capable of following substantially gainful employment at any time during the rating period on appeal, either before or after January 4, 2011.

The record reflects that the Veteran did not finish high school, but had consistent employment until he was laid off in 2010.  In his March 2011 VA PTSD examination, the Veteran reported a work history of washing cars, working in a mill, and electrical maintenance.  At the time of that exam, the Veteran stated that he was still doing electrical work.  It is notable that a large portion of the Veteran's electrical maintenance work was for his father-in-law, but the most recent 7 years were for another company.  The Veteran reported difficulty concentrating, and getting angry at work.  A July 2014 response to a request for employment information by the VA, and signed by the Veteran's former boss, indicates that he left his last electrical job because he did not want to work out of town and could not work extended hours.  The form also noted difficulty concentrating.  The Veteran has reported that he would walk off a job frustrated, but that he was never fired.  A lay witness statement from his former employer dated December 2016 states that the Veteran was always on time for work, had trouble hearing on the job, had some trouble getting along with others and taking orders, and struggled with attention and following directions when on detailed residential and commercial wiring projects.  The Veteran reportedly also refused to travel on jobs.  The employer stated that he had to lay off the Veteran for an employee with fewer complications.

With regard to the impact of the Veteran's PTSD, it is clear that the Veteran has some occupational impairment.  The Veteran has reported difficulties with memory, irritability, and concentration.  However, the March 2011 VA examiner opined that the Veteran's PTSD caused occupational impairment, but did not say to what degree.  The July 2014 and July 2016 VA examiners described the Veteran's occupational and social impairment as having mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran has been married for over 30 years, has multiple friends, and enjoys social activities such as tractor pulls and car shows.  Mental status examinations showed only mild memory impairment.  There has been no demonstration that the Veteran would not be able to participate in employment activity that did not impose significant stress and warranted limited social interaction.  While the Veteran did not finish high school, he was able to participate in detailed tasks doing electrical maintenance.  Therefore, it has not been shown that, with consideration of the Veteran's education and work history, the service-connected PTSD would preclude him from at least unskilled work without physical limitation.  With regard to the Veteran's tinnitus and hearing loss, the record shows limitations due to hearing difficulty, and the Veteran contends that he can no longer use a phone.  However, the Veteran was able to participate effectively in a VA hearing and communicate effectively with VA examiners.  The Veteran has been shown to be limited only to activity that did not require hearing complex instructions often, or loud and noisy environments, such as a crowd. 

The Board acknowledges the Veteran's statements with respect to his ability to work.  While he is competent to provide statements as to the severity of his symptoms, he is not competent to provide an opinion as to whether his service-connected disabilities result in him being unable to secure and follow a substantially gainful occupation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  He has not been shown to possess the knowledge and expertise to render an opinion that his service-connected disabilities and pain medications rendered him unable to work.  Further, the Board assigns more probative value to the VA examiner's opinion and the clinical findings of record.  The Board finds that the preponderance of the most probative evidence is against a finding that it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  Accordingly, the Veteran has not been shown to be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities at any time during the rating period on appeal, and as such, referral of entitlement to a TDIU for consideration on an extra-schedular basis is not warranted.  38 C.F.R. § 4.16.  

In light of the above, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is not for application and the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  



ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to a compensable initial rating prior to September 5, 2014, and in excess of 10 percent from September 5, 2014, for bilateral hearing loss, is denied.

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


